Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146610                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146610
                                                                    COA: 305525
                                                                    Kalamazoo CC: 2010-002059-FC
  SCOTT DENIS CRONIN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. Although we
  deny leave to appeal, we note that in People v Bush, 187 Mich App 316, 329 (1991),
  aff’d in part and rev’d in part on other grounds sub nom People v Harding, 443 Mich 693
  (1993), the Court of Appeals erroneously stated that the failure to move for a new trial in
  the trial court precludes appellate review of a “great weight of the evidence” argument.
  To the contrary, review of an unpreserved “great weight” issue is reviewable on appeal,
  subject to the “plain error” standard of review. See People v Cameron, 291 Mich App
  599, 616-617 (2011).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2013
           s0618
                                                                               Clerk